Citation Nr: 1723700	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-24 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin condition, to include skin cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran had service in the United States Air Force from February 1957 to September 1979.

The matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Regional Office (RO) in St. Petersburg, Florida.

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the hearing is associated with the claims file.

In October 2015, the Board remanded the case for further development so that the Veteran could be afforded a new VA examination and etiology opinion. While a detailed summary of the Veteran's skin condition was provided, the Board determined the examination to be inadequate as it did not sufficiently address the nature and etiology the Veteran's numerous skin conditions.

In February 2017, the Board again remanded the case for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's skin conditions, namely epidermal inclusion cyst and xerosis, manifested during military service, but have since resolved.

2.  The Veteran's skin conditions, namely benign intradermal nevus, papilloma, eczema nummular/dyshidrosis, and benign cutaneous fibrous histiocytoma, were not shown to have manifested during active military service and have since resolved.

3.  The Veteran's current skin conditions, namely seborrheic keratosis, actinic keratosis, and basal cell carcinoma, were not shown to have manifested during active military service and are not etiologically related to such service.

CONCLUSION OF LAW

The criteria for service connection for a skin condition, to include cancer, have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Service Connection

Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

With respect to element (1), a current disability, the Veteran does have the presence of a skin condition. Currently, he receives treatment for seborrheic keratosis and actinic keratosis, and receives follow-up surveillance for any recurrence of basal cell carcinoma.

In March 2016, the Veteran was afforded a VA examination for his skin conditions. The examiner found that the Veteran presented with three current skin conditions, which included seborrheic keratosis, actinic keratosis, and basal cell carcinoma.

The Veteran was diagnosed with seborrheic keratosis in May 1983 based on the finding of a 4 millimeter "raised flesh-colored circular lesion" on the forehead. The Veteran had the forehead lesion removed in May 1983. In August 2005, the Veteran had two lesions on his chest removed for biopsy. The microscopy report indicated a diagnosis of seborrheic keratosis. In October 2007, examination of the Veteran's head, neck, face, ears, chest, back and arms revealed brown, flat keratotic papules that were present on the left temple; additionally, pigmented papules on the left leg. In July 2015, the Veteran was treated for multiple cancerous and precancerous lesions including basal cell carcinoma, hypertrophic actinic keratosis and inflamed
actinic keratosis. In March 2017, the Veteran was afforded a VA examination to determine the nature and etiology of all of his skin conditions. The examiner found that the Veteran maintained a diagnosis of seborrheic keratosis, which developed after service and presented with no functional limitations.

The Veteran was diagnosed with actinic keratosis in July 1987 based on the finding of a flat red area over the right fronto-temporal area. Actinic keratosis was also found on the Veteran's right hand. In February 2001, two small sandpaper textured lesions, one pink in color and one white in color, were found on the Veteran's right forearm. The examiner noted these lesions as actinic keratosis and ordered cryotherapy for tissue removal. In July 2015, the Veteran was treated for multiple cancerous and precancerous lesions including basal cell carcinoma, hypertrophic actinic keratosis and inflamed actinic keratosis. In March 2017, the Veteran was afforded a VA examination to determine the nature and etiology of all of his skin conditions. The examiner found that the Veteran maintained a diagnosis of actinic keratosis, which developed after service and presented with no functional limitations.

The Veteran was diagnosed with basal cell carcinoma in November 2004. He had the lesion resected. In August 2010, a second basal cell carcinoma manifested on the Veteran's right cheek and was resected. In March 2017, the Veteran was afforded a VA examination to determine the nature and etiology of all of his skin conditions. The examiner found that the Veteran continued to be monitored for basal cell carcinoma; however, no current lesions were noted.

The Veteran has current diagnoses of seborrheic keratosis and actinic keratosis; furthermore, he receives follow-up surveillance for basal cell carcinoma.

Therefore, element (1), a current disability, skin condition to include cancer, has been met.

The Board notes that the Veteran has had numerous skin conditions resolve over the years through treatment. Specifically, his epidermal inclusion cyst, skin xerosis, benign intradermal nevus, papilloma, eczema nummular/dyshidrosis, and benign cutaneous fibrous histiocytoma were diagnosed, treated, and resolved after separation.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran manifested with an epidermal inclusion cyst and skin xerosis in service. Service treatment records reveal that the Veteran was diagnosed with an epidermal inclusion cyst on his back in April 1977. The cyst was excised in 1977. 

Service treatment records reveal that the Veteran was diagnosed with skin xerosis on both arms in November 1977 after presenting with scaly patches. He was prescribed Lidex cream to treat the condition.

The Board notes that he Veteran's separation examination noted the "skin and lymphatics" as normal. The physical was silent for skin xerosis and epidermal inclusion cysts.

The Veteran manifested with epidermal an inclusion cyst and skin xerosis during his time on active duty. Therefore, element (2), in-service incurrence or aggravation of the claimed in-service injury, a skin condition to include cancer, has been met.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's skin conditions are etiologically related to service.

The Veteran contends that he has suffered from a skin condition due to his exposure to various solvents and chemicals in service. In a hearing before the undersigned Veterans Law Judge, the Veteran testified that his military occupation included cleaning electronics to make sure they were in proper working order. See June 2015 Hearing Testimony. He stated that he used trichloroethylene, gasoline, and motor oil to clean the electronics equipment. Without any protective equipment on his hands, he would dip the electronics equipment into these chemicals and the solutions would splash all over his arms. He also reports that in February 1964, he was diagnosed with submucous fibroma of the lip. He contends that working with trichloroethylene, which he states is a known carcinogen, has contributed to his current skin lesions and cancers. He states that he was given cream to treat his skin condition; however, it was not successful in treating his condition. 

While the Board finds the Veteran's testimony competent and highly credible, he does not have the medical expertise to offer an etiology opinion for his skin conditions or linking his in-service stress to causing or contributing to the later development of hypertension. Jandreau v. Nicholson, F.3d 1372 (Fed. Cir. 2007) at 1377. Additionally, the Board may not make a medical determination or reject a medical opinion based on its own judgment. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Kahana v. Shinseki, 24 Vet. App. at 435 (stating that "when a Board inference results in a medical determination, the basis for that inference must be independent and it must be cited"). Therefore, the Board must rely on the opinion of a medical professional to determine the nature and etiology of the Veteran's complex dermatological profile.

In March 2017, pursuant to a February 2017 Board remand, the Veteran was afforded a VA examination to determine the nature and etiology of all of his skin conditions.

Pertaining to the epidermal inclusion cyst, the examiner noted that the condition was diagnosed in 1977 and removed in the same year. The condition recurred in 1985 and was again removed. No recurrence of the condition has been noted since service. The examiner concluded that this condition is less likely than not related to possible exposure to chemicals, being that epidermal inclusion cyst are the result of the implantation of epidermal elements in the dermis, which are a genetically determined condition.

Pertaining to xerosis of the arms the examiner noted that the condition was diagnosed in 1977. No recurrence of the condition has been noted since service. The examiner concluded that this condition is less likely than not related to possible exposure to chemicals, being that, xerosis is abnormal dryness of the skin with different potential causes such as weather, heat, hot baths and showers, harsh soaps and detergents, and sun exposure.

Pertaining to benign intradermal nevus, the examiner noted that the condition was diagnosed in 1981, two years after separation, and was removed in the same year. No recurrence of the condition has been noted since 1981. The examiner concluded that this condition is less likely than not related to service, to include possible exposure to chemicals. She further opined that it is a type of skin lesion that contains nevus cells (a type of melanocyte), a genetically determined condition.

Pertaining to papilloma with chronic inflammation, the examiner noted that the condition was diagnosed in January 1981, two years after separation, and removed in the same year. No recurrence of the condition has been noted since 1981. The examiner concluded is less likely than not related, to service to include possible exposure to chemicals. She explained that papilloma is a benign tumor derived from the epithelium and is a genetically determined condition.

Pertaining to seborrheic keratosis, the examiner noted that the condition was diagnosed in May 1983, four years after separation, presented no functional limitations to the Veteran. Her etiology opinion concluded that the Veteran's seborrheic keratosis was less likely than not related to service to include possible exposure to chemicals. She supported this assertion stating that seborrheic keratosis is a noncancerous benign skin growth that develops with aging that originates from keratinocytes, noting that there was a temporal gap of four years between discharge from service and diagnosis of the condition.

Pertaining to eczema nummular/dyshidrosis, the examiner noted that the condition was diagnosed in 1985, six years after separation. The condition resolved with no recurrence or residuals noted in the records after 1985.

Pertaining to benign cutaneous fibrous histiocytoma (dermatofibroma left leg), the examiner noted that the condition was diagnosed in 1985, six years after separation, and was removed in the same year. No recurrence of the condition has been noted since 1985.

Pertaining to actinic keratosis, the examiner noted that the condition was first diagnosed in 1987, eight years after separation. She concluded that the Veteran's actinic keratosis is less likely than note related to service, to include possible exposure to chemicals. She opined that actinic keratosis is a precancerous patch of thick, scaly or crusty skin caused by damaged from radiation from sun or indoor tanning beds with a 20 percent risk of progression to squamous cell carcinoma if untreated. The Veteran continues to receive treatment and monitoring for this condition.

Pertaining to basal cell carcinoma, the examiner noted that the condition was first diagnosed in 2004 and then recurred in 2010. Both lesions were resected in the same year they were diagnosed. The Veteran continues to receive monitoring for this condition. She concluded that the Veteran's basal cell carcinoma is less likely than note related to service, to include possible exposure to chemicals. She further opined that there are multiple factors increasing the risk of this condition such as history of chronic sun exposure, fair skin, sex, age and possible exposure to chemicals. She noted that there was a temporal gap of twenty-five years between discharge from service and the diagnosis of basal cell carcinoma; and therefore, concluded that the condition was likely not related to such service.

In summary, the Board finds that the Veteran was diagnosed with certain skin conditions, namely epidermal inclusion cyst and xerosis, which manifested during military service; however, these skin conditions have since resolved. Additionally, other skin conditions that the Veteran has had over the years, namely benign intradermal nevus, papilloma, eczema, nummular/dyshidrosis, and benign cutaneous fibrous histiocytoma, were not shown to have manifested during active military service, or within the one year presumptive period, and have since resolved. 

Finally, the Veteran's current skin conditions, namely seborrheic keratosis, actinic keratosis, and basal cell carcinoma, were not shown to have manifested in service and are less likely than not related to service.

Therefore, element (3), a causal relationship, i.e., a nexus, between the Veteran's current skin conditions and any in-service incurrence or event, has not been met.

II.	Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2016). Here, the Veteran was provided with the relevant notice and information in a letter dated June 2010, prior to the initial adjudication of his claim. He has received additional notice letters as his claim has developed. He has not alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations for his claimed skin conditions which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions. The Board remanded the case in December 2015, and again in February 2017, because it determined that the VA examination did not provide an adequate opinion on the etiology of the Veteran's skin conditions. The VA provided an opinion on the etiology of the Veteran's skin conditions in March 2017. Thus, the Board finds there has been substantial compliance with its remand instructions regarding the hypertension and coronary artery disease claims. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).

ORDER

Service connection for a skin condition, to include skin cancer, is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


